Citation Nr: 1425647	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-43 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, currently evaluated at 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to December 2000 and October 2003 to July 2004.   

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which continued and confirmed the 10 percent rating for bilateral pes planus.  In January 2009, the Veteran filed a notice of disagreement (NOD). The RO issued a statement of the case (SOC) in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges entitlement to an increased rating for her bilateral pes planus, currently evaluated at 10 percent disabling.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of her feet disability.  In this regard, the Board observes that the Veteran was last examined by VA in December 2008 and the Veteran asserts her disability has worsened since the last VA examination.  In her October 2009 VA form 9, the Veteran stated that she feels like her feet are getting worse; that she experiences more pain when she walks or stands for short period of time; and that she has to wear sneakers and inserts in her shoes for the rest of her life.  Further, the Veteran's representative indicated in the May 2014 Appellant's Brief that the pes planus issue was not ripe for appellate review.  He maintains that the record shows that the Veteran was last seen in 2008 for this issue, and thus contends that (by VA standards) the pertinent medical evidence needed to make sure that the Veteran receives a fair and impartial determination is stale.

Therefore, as the evidence indicates that the Veteran's bilateral pes planus disability may have increased in severity since the December 2008 VA examination, a remand is necessary in order to schedule her for an appropriate VA examination to assess the current nature and severity of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); VAOPGCPREC 11-95 (1995).  

Prior to arranging for the Veteran to undergo a VA examination, to ensure that the record is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.

The Board notes that the Veteran receives VA treatment through the Fayetteville, NC VA Medical Center and the most recent treatment records are dated in July 2009.  Therefore, while on remand, VA treatment records from the Fayetteville, NC VAMC dated from August 2009 to the present pertaining to treatment for pes planus should be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that she provide the names, addresses and approximate date of all VA and non-VA records pertaining to treatment of her service-connected pes planus since August 2009.  If necessary, secure any necessary releases, and obtain any records properly identified by the Veteran, to specifically include from the VA Medical Center in Fayetteville, N.C., pertaining to the pes planus since August 2009.  All attempts to procure any properly identified records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, or if such putative records are found not to exist, a notation from the non-VA or VA facility to that effect should be inserted in the claims file.  The Veteran is to be notified of the unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After the foregoing development has been completed to the extent possible, the Veteran should be scheduled for a VA examination, by an appropriate examiner, to determine the nature and severity of her service-connected pes planus.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, should be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, including x-rays, should be accomplished, and all clinical findings should be reported in detail.

The examiner is asked to identify all signs, symptoms and manifestations associated with the Veteran's service-connected pes planus.  The examiner is asked to specifically address the following:

a. Is the Veteran's bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristics callosities?  If so, do any of the aforementioned manifestations, either alone or in combination, result in severe impairment?

b. Is the Veteran's bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances? If so, do any of the aforementioned manifestations, either alone or in combination, result in pronounced impairment?

The examiner is asked to set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed report.  The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, which may reasonable illuminate the medical analysis in the study of this case.

4. Following the above development, re-adjudicate the issue of entitlement to an increased rating for bilateral pes planus, currently evaluated at 10 percent disabling.  If the benefit sought on appeal remains adverse to the Veteran, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



